Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 1 of 9      PageID #: 152



  CARLSMITH BALL LLP

  JOYCE W. Y. TAM-SUGIYAMA                         10325
  KARL K. KOBAYASHI                                3112
  ASB Tower, Suite 2100
  1001 Bishop Street
  Honolulu, HI 96813
  Tel No. 808.523.2500
  Fax No. 808.523.0842
  jtam@carlsmith.com
  kkobayashi@carlsmith.com

  Attorneys for Defendants
  HAWAIIAN ISLES KONA COFFEE CO., LTD.

                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAIʻI

  LANDMARK TECHNOLOGY LLC,                       CIVIL NO. 1:18-cv-00307 ACK-KSC
                                                 (Patent)
                     Plaintiff,
                                                 DEFENDANT HAWAIIAN ISLES
           vs.
                                                 KONA COFFEE CO., LTD.’S
                                                 ANSWER TO COMPLAINT FOR
  HAWAIIAN ISLES KONA COFFEE                     PATENT INFRINGEMENT FILED
  CO., LTD.,                                     AUGUST 8, 2018 [DKT. 1] AND
                     Defendant.                  AFFIRMATIVE DEFENSES;
                                                 DEFENDANT HAWAIIAN ISLES
                                                 KONA COFFEE CO., LTD.’S
                                                 COUNTERCLAIM; JURY
                                                 DEMAND; CERTIFICATE OF
                                                 SERVICE




  4830-2479-0640.2.032548-00015
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 2 of 9                 PageID #: 153



           DEFENDANT HAWAIIAN ISLES KONA COFFEE CO., LTD.’S
            ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT
             FILED AUGUST 8, 2018 AND AFFIRMATIVE DEFENSES
           Defendant Hawaiian Isles Kona Coffee Co., Ltd. (“Kona Coffee” or

  “Defendant”), by and through counsel, files its Answer to the Complaint for

  Patent Infringement filed August 8, 2018 (“Complaint”) and Affirmative

  Defenses. Kona Coffee denies all allegations and characterizations in the

  Complaint unless expressly admitted.

                                          THE PARTIES

           1.        Defendant admits that Plaintiff Landmark Technology, LLC

  (“Landmark” or “Plaintiff”) is a limited liability company organized under the

  laws of the state of Delaware. Defendant is without knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations in paragraph 1

  and, therefore, denies all such allegations.

           2.        Defendant admits that it is a Hawaiʻi corporation with its principal

  place of business at 2839 Mokumoa Street, in Honolulu, Hawaiʻi. Defendant

  further admits that it transacts business in this jurisdiction district. Defendant

  denies the remaining allegations in paragraph 2.




  4830-2479-0640.2.032548-00015                  2.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 3 of 9                 PageID #: 154



                                  JURISDICTION AND VENUE

           3.        Defendant admits that the Complaint purports to set forth a claim for

  patent infringement arising under the patent laws of the United States, Title 35 of

  the United States Code.

           4.        Defendant admits that this Court has subject matter jurisdiction over

  this matter under 28 U.S.C. §§ 1331 and 1338.

           5.        Defendant admits that it maintains its principal place of business in

  the state of Hawaiʻi and transacts business in this District. Defendant denies the

  remaining allegations in paragraph 5 of the Complaint.

           6.        Defendant admits that venue is proper in this District under 28 U.S.C.

  § 1400(b). Defendant denies the remaining allegations in paragraph 6.

                                              FACTS

           7.        With regard to paragraph 7 of the Complaint, Defendant affirmatively

  asserts that the document attached to the Complaint as Exhibit “A” speaks for

  itself. Defendant lacks knowledge sufficient to admit or deny if it is a true and

  correct copy. Defendant denies that U.S. Patent No. 6,289,319 (“‘319 Patent”)

  was legally issued. Defendant is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations in paragraph 7 of the

  Complaint and, on that basis, denies all such allegations,




  4830-2479-0640.2.032548-00015                  3.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 4 of 9              PageID #: 155



           8.        Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the allegations in paragraph 8 and, therefore, denies all such

  allegations. Further, to the extent that paragraph 8 contains legal conclusions,

  Defendant denies the same.

           9.        Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the allegations in paragraph 9 and, therefore, denies all such

  allegations. Further, to the extent that paragraph 9 contains legal conclusions,

  Defendant denies the same.

           10.       Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the allegations in paragraph 10 and, therefore, denies all

  such allegations. Further, to the extent that paragraph 10 contains legal

  conclusions, Defendant denies the same.

           11.       Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the allegations in paragraph 11 and, therefore, denies all

  such allegations. Further, to the extent that paragraph 11 contains legal

  conclusions, Defendant denies the same.

           12.       With regard to paragraph 12 of the Complaint, Defendant

  affirmatively asserts that the document attached to the Complaint as Exhibit “E”

  speaks for itself. Defendant is without knowledge or information sufficient to form

  a belief as to the truth of the allegations in paragraph 12 and, therefore, denies all



  4830-2479-0640.2.032548-00015                 4.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 5 of 9              PageID #: 156



  such allegations. Further, to the extent that paragraph 12 contains legal

  conclusions, Defendant denies the same.

           13.       With regard to paragraph 13 of the Complaint, Defendant

  affirmatively asserts that the document attached to the Complaint as Exhibit “F”

  speaks for itself. Defendant is without knowledge or information sufficient to form

  a belief as to the truth of the allegations in paragraph 13 and, therefore, denies all

  such allegations. Further, to the extent that paragraph 13 contains legal

  conclusions, Defendant denies the same.

           14.       With regard to paragraph 14 of the Complaint, Defendant

  affirmatively asserts that the document attached to the Complaint as Exhibit “F”

  speaks for itself. Defendant is without knowledge or information sufficient to form

  a belief as to the truth of the allegations in paragraph 14 and, therefore, denies all

  such allegations. Further, to the extent that paragraph 14 contains legal

  conclusions, Defendant denies the same.

           15.       Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the allegations in paragraph 15 and, therefore, denies all

  such allegations. Further, to the extent that paragraph 15 contains legal

  conclusions, Defendant denies the same.




  4830-2479-0640.2.032548-00015                 5.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 6 of 9                PageID #: 157



           16.       Defendant admits it received a letter from Plaintiff’s counsel dated

  December 1, 2017 regarding the ‘319 Patent. Defendant denies the remaining

  allegations in paragraph 16.

           17.       Defendant denies the allegations in paragraph 17.

                                  FIRST CLAIM FOR RELIEF

           18.       Defendant incorporates by reference its answers to paragraphs 1-17

  above.

           19.       Defendant denies the allegations in paragraph 19.

           20.       Defendant admits that Complaint contains a document marked

  “Exhibit G”. Defendant is without knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations in paragraph 20 and, therefore,

  deny all such allegations. Further, to the extent that paragraph 20 contains legal

  conclusions, Defendant denies the same.

           21.       Defendant denies the allegations in paragraph 21.

           22.       Defendant denies the allegations in paragraph 22, including subparts

  (a) through (e).

           23.       Defendant denies the allegations in paragraph 23.

           24.       Defendant admits that it employs an Information Technology Director

  and an Ecommerce Manager. Defendant denies the remaining allegations in

  paragraph 24.



  4830-2479-0640.2.032548-00015                  6.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 7 of 9              PageID #: 158



           25.       Defendant denies the allegations in paragraph 25.

           26.       Defendant denies the allegations in paragraph 26.

           27.       Defendant denies the allegations in paragraph 27.

                                  SECOND CLAIM FOR RELIEF

           28.       Defendant incorporates by reference its answers to paragraphs 1-27

  above.

           29.       Defendant denies the allegations in paragraph 29.

           30.       Defendant denies the allegations in paragraph 30.

           31.       Defendant denies the allegations in paragraph 31.

           32.       Defendant denies the allegations in paragraph 32.

           33.       Defendant denies the allegations in paragraph 33.

                                   AFFIRMATIVE DEFENSES

           Defendant reserves the right to amend its Answer to add additional

  affirmative defenses, including allegations of inequitable conduct, consistent with

  the facts discovered in the case.

                                        FIRST DEFENSE

           34.       Defendant does not and has not infringed, under any theory of

  infringement (including directly (whether individually or jointly) or indirectly

  (whether contributorily or by inducement)), on any valid, enforceable claim of the

  ‘319 Patent.



  4830-2479-0640.2.032548-00015                 7.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 8 of 9                  PageID #: 159



                                       SECOND DEFENSE

           35.       Each asserted claim of the ‘319 Patent is invalid for failure to comply

  with one or more of the requirements of United States Code, Title 35, including

  without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations,

  and laws pertaining thereto.

                                        THIRD DEFENSE

           36.       To the extent Plaintiff and/or its alleged predecessors-in-interest to the

  ‘319 Patent failed to properly mark any of their relevant products as required by 35

  U.S.C. § 287 or otherwise give proper notice that Defendant’s alleged actions

  allegedly infringed the ‘319 Patent, Defendant is not liable to Plaintiff for the acts

  alleged to have been performed before it received actual notice that it was

  allegedly infringing the ‘319 Patent.

                                       FOURTH DEFENSE

           37.       To the extent Plaintiff asserts that Defendant indirectly infringes,

  either by contributory infringement or inducement of infringement, Defendant is

  not liable to Plaintiff for the acts alleged to have been performed before Defendant

  knew that its actions would cause indirect infringement.

                                         FIFTH DEFENSE

           38.       Plaintiff’s attempted enforcement of the ‘319 Patent against

  Defendant is barred by laches and/or estoppel.



  4830-2479-0640.2.032548-00015                   8.
Case 1:18-cv-00307-ACK-KSC Document 19 Filed 09/29/18 Page 9 of 9                 PageID #: 160



                                        SIXTH DEFENSE

           39.       The claims of the ‘319 Patent are not entitled to a scope sufficient to

  encompass any system employed or process practiced by Defendant.

                                      SEVENTH DEFENSE

           40.       Plaintiff’s claims for damages are statutorily limited or barred by 35

  U.S.C. § 286.

           DATED: Honolulu, Hawaii, September 29, 2018.




                                                       /s/ Joyce W.Y. Tam-Sugiyama
                                                       JOYCE W. Y. TAM-SUGIYAMA
                                                       KARL K. KOBAYASHI

                                                       Attorneys for Defendants
                                                       HAWAIIAN ISLES KONA COFFEE
                                                       CO., LTD.




  4830-2479-0640.2.032548-00015                   9.
